Reasons for Allowance
	Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Shimada (US 7,973,819  B2) discloses determining the present position of a vehicle, by utilizing a visible-light communication system. The apparatus uses a visible-light communication beacon and Video data representing an image photographed by one cam era. The beacon emits a visible optical signal, thus transmit ting position data. The visible-light communication beacon comprises a road-illuminating lamp and a visible-light communication apparatus, both secured to a lamp post. The vehicle has the camera and a vehicle position determination apparatus. The vehicle position determination apparatus demodulates the visible optical signal, there restoring the position data, and calculates the present position of the vehicle from the position data.
Breuer (US 2015/0276399 A1) discloses a light-based communication (L.Com) receiver position. The techniques can be used to determine the position of a receiver relative to a specific luminaire within the field of view (FOV) of the receiver camera. The relative position may be calculated by determining the distance and the orientation of the receiver relative to the luminaire.
However, neither Shimada, either alone or in combination with Breuer, discloses “ receiving a first image of a first luminaire at a first location within the area, the first image including a first visible light communication signal from the first luminaire; receiving a second image of a second luminaire at a second location within the area different from the first location, wherein the second image includes a second visible light communication signal from the second luminaire; determining the first location of the first luminaire within the area based on the first visible light communication signal shown in the first image; determining the second location of the second luminaire within the area based on the second visible light communication signal shown in the second image; and determining the position of the vehicle relative to the area based on the determined first and second locations and a selected pixel of at least one of first and second images.”
 Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665